Name: Council Regulation (EU) 2019/278 of 18 February 2019 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  Africa;  civil law;  European construction
 Date Published: nan

 19.2.2019 EN Official Journal of the European Union L 47/1 COUNCIL REGULATION (EU) 2019/278 of 18 February 2019 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2019/284 of 18 February 2019 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 314/2004 (2) gives effect to several measures provided for by Decision 2011/101/CFSP (3), including the freezing of funds and economic resources of certain natural or legal persons, entities and bodies. (2) On 18 February 2019, the Council adopted Decision (CSFP) 2019/284 removing the name of two persons from Annex II to Decision 2011/101/CFSP. (3) Annex IV to Regulation (EC) No 314/2004 should be amended accordingly. (4) This Regulation must enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 314/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2019. For the Council The President F. MOGHERINI (1) See page 38 of this Official Journal. (2) Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 55, 24.2.2004, p. 1). (3) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX ANNEX IV List of persons referred to in Article 6(4) Persons Name (and any aliases) 3. Chiwenga, Constantine 4. Shiri, Perence (a.k.a. Bigboy) Samson Chikerema 5. Sibanda, Phillip Valerio (a.k.a. Valentine)